Title: To Thomas Jefferson from John Page, 12 April 1804
From: Page, John
To: Jefferson, Thomas


          
            Sir,
            Richmond April 12th. 1804.
          
          It is ascertained here on unquestionable testimony that Thomas Logwood of Buckingham county in this Commonwealth has been guilty of counterfeiting the notes of several of the branch banks of the United States, particularly those of Boston, Charleston, Savanna and Norfolk. The manner in which this business has been detected is as follows:
          Information was given to a member of the Council of State in the month of February last, by an Engraver of the name of Samuel Brooks, who came to this place from Norfolk in the course of the last year, that a certain mr. Ryan, a Glass cutter, had exhibited to him the said Brooks some time in the month of October 1803, a letter from Logwood containing a desire to obtain an Engraver capable of engraving maps of the Western Country. In the course of the same month or early in November the said Logwood came to Richmond and was introduced to Brooks by Ryan. After Ryan had retired, and upon a solemn injunction of secrecy, on masonic principles, by Logwood on Brooks, Logwood exhibited to Brooks specimens of counterfeit twenty, ten and five Dollar bills of the branch banks aforesaid, and observed that they were not well enough executed, and that he wanted better plates; desiring that Brooks would come up to his house in Buckingham County to engrave them for him. Brooks declined going with him immediately for reasons which were deemed satisfactory, and a correspondence between them ensued which is secured.
          On a communication of the foregoing information to the Council collectively by the member to whom it was given by Brooks, it was deemed expedient to advise him to give into the measure, and to inform Logwood, that he was now ready to repair to his house for the execution of the object contemplated: Upon which a certain Peter Patteson who appears to be concerned with Logwood came to Richmond, bringing a letter from Logwood to Brooks, stating, amongst other things, that he, Patteson, might be fully confided in. On the 8th. of the last month, Brooks, according to the advice of the Executive, and on their assurance of interference for his personal safety, accompanied Patteson to Logwood’s, where he has engraved three plates for the purpose of counterfeiting twenty, fifty and one hundred dollar bills principally of the branch banks aforesaid, and this day returned here with specimens of these notes, which do credit to his skill as an engraver. The signatures and numbers were wrote by Logwood himself in the presence of Brooks. The paper was made by Brooks from materials furnished by Logwood, who stated that he had procured them from the mill which furnishes the paper for the bank of the United States. Patteson is gone to Kentucky with about 2200 Dollars of the notes struck from the plates engraved by Brooks and about 200 Dollars of an impression from plates which had been considered as too imperfectly executed. He resides near Frankfort in Kentucky.
          Among the various circumstances stated by Logwood to Brooks to convince him of the practicability of his scheme; and certainty of its success, one was, that the counterfeited bank notes were received by the person, in the city of Washington, under whose direction the notes from the bank of the United States were transmitted to its different branch banks, and by him exchanged for the true notes which were divided between him and the partners of his guilt, and therefore whilst they were enjoying the use of genuine notes, several branch banks were issuing those counterfeited by Logwood.
          At the instance of the Attorney of the United States for this District, who was consulted and had approved of the plan for procuring the desired testimony, and on the affidavit of Brooks, a Warrant has been issued for the arrest of Logwood: And the Governor of Kentucky is written to, informing him of the residence of Patteson, and the mischief likely to result from his being permitted to carry the object of this horrid association into effect.
          Several persons of considerable respectability in Georgia and North Carolina are mentioned as being concerned with them or engaged in a similar project. That such measures may be taken by you as may appear necessary to put a stop to the further progress of this Evil, I am advised, Sir, to give you this circumstantial detail of the information collected here from Brooks.
          I am Sir with the highest respect & esteem &c.
          
            John Page.
          
        